SECOND AMENDMENT TO AGREEMENT OF SALE

THIS SECOND AMENDMENT TO AGREEMENT OF SALE (the “Second Amendment”) is made and
entered into as of February 1, 2008 (the “Effective Date”), by and among TST
OVERLAND PARK, L.P., a Kansas limited partnership, TST EL PASO PROPERTIES, LTD.,
a Texas limited partnership, TST JACKSONVILLE II, LLC, a Delaware limited
liability company, TST TAMPA BAY, LTD., a Florida limited partnership, TST LARGO
ASC, LTD., a Florida limited partnership, TST BRANDON, LTD., a Florida limited
partnership, TST LAKELAND, LTD., a Florida limited partnership (each a “Seller,”
and collectively “Sellers”), TRIPLE NET PROPERTIES, LLC, a Virginia limited
liability company (“Buyer”), and LANDAMERICA FINANCIAL GROUP, INC., a
corporation of the Commonwealth of Virginia (“Escrow Agent”), with reference to
the following Recitals:

R E C I T A L S

A. Sellers and Buyer previously entered into that certain Agreement of Sale
dated December 19, 2007, as amended by that certain First Amendment to Agreement
of Sale dated January 16, 2008 (collectively, the “Purchase Agreement”), wherein
each Seller agreed to sell, and Buyer agreed to buy, each Seller’s Respective
Property (as defined in the Purchase Agreement).

B. Sellers and Buyer by this Second Amendment desire to further amend the
Purchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement. As of the
Effective Date, all references to “the Agreement” or “this Agreement” in the
Purchase Agreement and in this Second Amendment shall mean and refer to the
Purchase Agreement as amended by this Second Amendment unless the context
clearly indicates otherwise.

2. Fourth Floor Credit. Notwithstanding anything to the contrary contained in
the Purchase Agreement or in any closing or settlement statement made with
respect thereto, at the closing of the transfer contemplated in the Purchase
Agreement with respect to the REIT Properties (the “REIT Closing”), Escrow Agent
shall credit Buyer an amount equal to the sum of all Completion Obligations
pursuant to and in accordance with Section 2(d) of the Purchase Agreement,
including, without limitation a credit of $451,000.00 (the “Fourth Floor
Credit”), which is necessary to fund the Completion Obligations applicable to
the Fourth Floor Amendment (as defined on the attached Exhibit D-1).

3. Amendment to Exhibit D. Exhibit D (Completion Obligations) is hereby amended
by deleting such exhibit in its entirety and inserting in lieu thereof
Exhibit D-1 attached hereto.

4. Miscellaneous.

(a) Successors and Assigns. This Second Amendment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors,
heirs, administrators and assigns. Neither Buyer nor Sellers shall assign its
right, title or interest in and to this Second Amendment.

(b) Amendments. Except as otherwise provided herein, this Second Amendment may
be amended or modified only by a written instrument executed by all parties
hereto.

(c) Applicable Law. This Second Amendment shall be governed by and construed in
accordance with the internal laws of the State of Kansas without reference to
choice of law principals which might indicate that the law of some other
jurisdiction should apply.

(d) Attorneys Fees. In the event a dispute arises concerning the performance,
meaning or interpretation of any provision of this Second Amendment or any
document executed in connection with this Second Amendment, the prevailing party
in such dispute shall be awarded any and all costs and expenses incurred by the
prevailing party in enforcing, defending or establishing its rights hereunder or
thereunder, including, without limitation, court costs and attorneys’ fees. In
addition to the foregoing award of costs and fees, the prevailing party shall
also be entitled to recover its attorneys’ fees incurred in any post judgment
proceedings to collect or enforce any judgment. This provision is separate and
several and shall survive the merger of this Second Amendment or any such other
document into any judgment on this Second Amendment or such document.

(e) Partial Invalidity. If any provision of this Second Amendment, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Second Amendment and such provisions as applied to other
persons, places and circumstances shall remain in full force and effect.

(f) Waivers. No delay or failure on the part of any party hereto in exercising
any right, power or privilege under this Second Amendment or under any other
instrument or document given in connection with or pursuant to this Second
Amendment shall impair any such right, power or privilege or be construed as a
waiver of any default or any acquiescence therein. No single or partial exercise
of any such right, power or privilege shall preclude the further exercise of
such right, power or privilege. No waiver shall be valid against any party
hereto unless made in writing and signed by the party against whom enforcement
of such waiver is sought and then only to the extent expressly specified herein.

(g) Authority. Each individual executing this Second Amendment on behalf of an
entity hereby represents and warrants to the other party or parties to this
Second Amendment that (i) such individual has been duly and validly authorized
to execute and deliver this Second Amendment and any and all other documents
contemplated by this Second Amendment on behalf of such entity; and (ii) this
Second Amendment and all documents executed by such individual on behalf of such
entity pursuant to this Second Amendment are and will be duly authorized,
executed and delivered by such entity and are and will be legal, valid and
binding obligations of such entity.

(h) Effect of this Second Amendment. Except as amended and/or modified by this
Second Amendment, the Purchase Agreement is hereby ratified and confirmed and
all other terms of the Purchase Agreement are and shall remain in full force and
effect, unaltered and unchanged by this Second Amendment. In the event of any
conflict between the provisions of this Second Amendment and the provisions of
the Purchase Agreement, the provisions of this Second Amendment shall control.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Purchase Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this Second Amendment.

(i) Counterparts. This Second Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on following pages]

1

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized representatives as of the Effective Date.

SELLER:

TST OVERLAND PARK, LTD.,
a Kansas limited partnership

          By:   TST OVERLAND PARK MANAGEMENT, L.L.C.,     a Kansas limited
liability company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST EL PASO PROPERTIES, LTD.,
a Texas limited partnership

          By:   TST EL PASO MANAGEMENT, LLC,     a Texas limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST JACKSONVILLE II, LLC,
a Delaware limited liability company

By: /s/ Rance M. Sanders
Rance M. Sanders

Its Manager

TST TAMPA BAY, LTD.,
a Florida limited partnership

          By:   TST TAMPA BAY MANAGEMENT, LLC,     a Florida limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

2

TST LARGO ASC, LTD.,
a Florida limited partnership

          By:   TST LARGO ASC MANAGEMENT, LLC,     a Florida limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST BRANDON, LTD.,
a Florida limited partnership

          By:   TST BRANDON MANAGEMENT, L.L.C.,     a Florida limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST LAKELAND, LTD.,
a Florida limited partnership

          By:   TST LAKELAND MANAGEMENT, LLC,     a Florida limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

BUYER:

TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability

     
By:
Name:
Title:
  /s/ Jeffrey T. Hanson
Jeffrey T. Hanson
Chief Investment Officer

3

ESCROW AGENT:

LANDAMERICA FINANCIAL GROUP, INC.,
a corporation of the Commonwealth of Virginia

     
By:
Name:
Title:
  /s/ Lois McCauley
Lois McCauley
Escrow Officer

4